DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/02/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori (JP 2003-302356 cited in IDS). Note a machine translation is provided with this action.
For claim 1, Omori teaches a method of measuring a parameter of a patterning process (defect inspection, par. 2), the method comprising: 
illuminating a target formed by the patterning process (fig. 1 par. 14); 

using the detected sub-order diffraction component to determine the parameter of the patterning process (fig. 3 par. 32).
For claims 2-4, Omori teaches wherein the sub-order diffraction component is formed predominantly from radiation corresponding to a portion of a theoretical diffraction pattern from the target between and outside of principal first order peaks PMA/PMB and outside of a principal zeroth order peak PMO (fig. 3 par.’s 29-32);
wherein the detecting of the sub-order diffraction component comprises separating radiation corresponding to the sub-order diffraction component from radiation corresponding to the principal zeroth order peak (fig.’s 1-3 par. 35);
 wherein the separation comprises directing the radiation corresponding to the principal zeroth order peak and the radiation corresponding to the sub-order diffraction component through separate respective regions in a pupil plane of an optical system between the target and a detector (fig.’s 1-3 par. 35).
For claim 16, Omori teaches wherein: the periodic structure comprises a principal periodicity equal to a size of a repeating unit cell in a direction of periodicity of the periodic structure (par. 15); the principal zeroth order peak and the principal first order peaks are principal peaks of the theoretical diffraction pattern corresponding to the principal periodicity (fig. 2 par. 24); the principal zeroth order peak extends from a maximum of the principal zeroth order peak to minima of the principal zeroth order peak (fig.’s 2-3); and each principal first order peak extends from a maximum of the principal first order peak to minima of the principal first order peak (fig.’s 2-3).
For claim 17, Omori teaches wherein the illumination and periodic structure are such that radiation corresponding to principal first order peaks of the theoretical diffraction pattern from the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Omori as applied above.
For claim 13, Omori teaches wherein the detecting of the sub-order diffraction component comprises forming an image in an image plane using the sub-order diffraction component (fig. 1 par. 36-37); and the parameter of the patterning process is determined by comparing a first portion of the image with a reference image (par. 37). Omori further teaches performing defect inspection of a repetitive pattern (par. 15) but does not explicitly teach comparing the first portion of the image with a second portion of the image.
However, it would have been obvious to one of ordinary skill in the art to determine a defect by comparison to second portion of the image, alternatively or in addition to the disclosed reference image, as a suitable mean of determining brightness anomalies in the repetitive pattern or other information indicating defective portions of the detected image. Therefore the matter of claim 13 is not patentable over Omori.
Allowable Subject Matter
Claims 5-12, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Den Boef (US 2004/0033426) teaches measuring asymmetry of a measurement grating by comparing pupil intensities at two points on opposite sides of a diffraction order (abstract) and further teaches the presence of measurable light intensities in a sub-order diffraction region (fig. 25 par. 175).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	3/12/2021